Order entered July 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00630-CV

                               TRENT S. GRIFFIN, Appellant

                                               V.

                AMERICAN ZURICH INSURANCE COMPANY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05893

                                           ORDER
       On May 28, 2019, appellant filed a statement of inability to afford payment of court costs

or an appeal bond. The clerk’s record was filed without costs on May 31, 2019. The reporter’s

record is overdue.

       Before the Court are the June 26, 2019 letter of Thu Bui, Official Court Reporter of the

101st Judicial District Court, and appellant’s June 28, 2019 motion to compel the court reporter

to file the record. Ms. Bui notifies us in her letter that the record would not be filed because

appellant has not made payment. She acknowledges in her letter that appellant had filed the

statement of inability to pay costs. She states, however, that a hearing was held on June 6, 2019

regarding “his inability to pay for the Reporter’s record.” She further states appellant did not
show up for the hearing and “therefore his indigenous status was not established and the

Reporter’s record will need advance payment before filing with the Court of Appeals.”

       A party who files a statement of inability to afford payment of court costs cannot be

required to pay costs except by order of the trial court. See TEX. R. CIV. P. 145(a). Because the

record before this Court contains neither a motion by Ms. Bui to require appellant to prove his

inability to afford costs or a signed order requiring appellant to pay costs, we GRANT the

motion. See id. 145(f)(4), (6). We ORDER Ms. Bui to file the reporter’s record, without

payment of costs, by August 8, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Staci

Williams, Presiding Judge of the 101st Judicial District Court; Ms. Bui; and all parties.

                                                     /s/     BILL WHITEHILL
                                                             JUSTICE